Exhibit 10.3

 

 

FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT

 

This First Amendment to Stock Purchase Agreement (the “Amendment”), dated as of
November 24, 2014, is entered into by and among PSM Holdings, Inc., a Delaware
corporation (the “Company”), LB Merchant PSMH-2, LLC (“PSMH-2”), Riverview Group
LLC (“Riverview”), Palm Global Small Cap Fund, L.P. (“Palm”), and Johannes Boot
(“Boot” and collectively with PSMH-2, Riverview and Palm, the “Purchasers”).

 

RECITALS:

 

WHEREAS, the parties entered into that certain Stock Purchase Agreement dated as
of April 1, 2014 (the “Original Stock Purchase Agreement”), pursuant to which
PSMH-2 purchased shares of the Company’s Series C Preferred Stock and Riverview,
Palm, and Boot purchased shares of the Company’s Series D Preferred Stock;

 

WHEREAS, the parties hereto now wish to amend the Original Stock Purchase
Agreement as set forth herein (as so amended, the “Stock Purchase Agreement”);

 

WHEREAS, the Company is proposing to enter into a new Stock Purchase Agreement
(the “New Stock Purchase Agreement”) with LB Merchant PSMH-3, LLC, a Florida
limited liability company, to raise operating funds for the Company through the
sale of shares of the Company’s Series E 6% Convertible Preferred Stock (the
“Series E Preferred Stock”);

 

WHEREAS, certain provisions of the Original Stock Purchase Agreement need to be
updated and amended to reflect that the registration rights of the holders of
the Company’s Series E Preferred Stock shall be pari passu with the registration
rights of the holders of the Company’s Series A Preferred Stock, Series B
Preferred Stock, Series C Preferred Stock, and Series D Preferred Stock;

 

WHEREAS, Section 8.5 of the Original Stock Purchase Agreement permits the
parties thereto to amend the agreement; and

 

WHEREAS, the Purchasers believe that the transaction contemplated by the New
Stock Purchase Agreement would be in the best interests of the Company and would
act to protect their interest in the Company and are therefore willing to enter
into this Amendment to permit the transaction contemplated by the New Stock
Purchase Agreement to proceed to closing.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereby
agree as follows:

 

1.     DEFINITIONS. Reference is hereby made to the Original Stock Purchase
Agreement for a statement of the terms thereof. All capitalized terms used in
this Amendment which are used but not otherwise defined herein shall have the
same meanings herein as set forth in the Original Stock Purchase Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

2.     AMENDMENTS.

 

(a)     Amendments to Section 1.1 (Definitions). The following definitions in
Section 1.1 of the Original Stock Purchase Agreement are amended or added to
read as follows:

 

“Registrable Securities” means Series A Registrable Securities, Series B
Registrable Securities, Series C Registrable Securities, Series D Registrable
Securities, and Series E Registrable Securities. Securities held by a Purchaser
or its assigns shall no longer be deemed to be Registrable Securities at the
time the amount of such Registrable Securities can be sold under Rule 144 within
a three-month period without limitation as to the number of Registrable
Securities held by the Purchaser or its assign pursuant to paragraph (e) of Rule
144.

 

“Series A Certificate of Designations” means the Certificate of Designations,
Preferences and Rights filed with the Delaware Secretary of State on or about
February 4, 2013, and amended and restated on or about March 28, 2014 and
November 21, 2014, to authorize and establish the terms of 4,000 shares of
Series A Preferred Stock.

 

“Series B Certificate of Designations” means the Certificate of Designations,
Preferences and Rights filed with the Delaware Secretary of State on or about
February 4, 2013, and amended and restated on or about March 28, 2014 and
November 21, 2014, to authorize and establish the terms of 2,000 shares of
Series B Preferred Stock.

 

“Series C Certificate of Designations” means the Certificate of Designations,
Preferences and Rights filed with the Delaware Secretary of State on or about
March 28, 2014, and amended and restated on or about November 21, 2014, to
authorize and establish the terms of 4,000 shares of Series C Preferred Stock.

 

“Series D Certificate of Designations” means the Certificate of Designations,
Preferences and Rights filed with the Delaware Secretary of State on or about
March 28, 2014, and amended and restated on or about November 21, 2014, to
authorize and establish the terms of 2,000 shares of Series D Preferred Stock.

 

“Series E Certificate of Designations” means the Certificate of Designations,
Preferences and Rights filed with the Delaware Secretary of State on or about
November 21, 2014, to authorize and establish the terms of 2,000 shares of
Series E Preferred Stock.

 

“Series E Preferred Stock” means the Series E 6% Convertible Preferred Stock
created pursuant to the Series E Certificate of Designations and as amended from
time to time.

 

“Series E Registrable Securities” means any shares of the Company’s Common Stock
into which shares of Series E Preferred Stock are converted (as converted, the
“Series E Conversion Shares”), together with any securities issued or issuable
upon any stock split, dividend or other distribution, recapitalization or
similar event with respect to the foregoing.

 

 
2

--------------------------------------------------------------------------------

 

 

(b)     Amendment to Section 5.10 (Registration Rights of Series C and Series D
Preferred Stock). Section 5.10 of the Original Stock Purchase Agreement is
hereby amended and restated in its entirety as follows:

 

Registration Rights of Series A, Series B, Series C, Series D, and Series E
Preferred Stock. Notwithstanding any other provision in this Article V to the
contrary, the registration rights of the holders of the Series C Preferred Stock
and Series D Preferred Stock shall be pari passu with the registration rights of
the holders of the Series A Preferred Stock, Series B Preferred Stock, and
Series E Preferred Stock.

 

3.     EFFECTIVENESS. This Amendment shall be effective as of the date first set
forth above.

 

4.     GENERAL PROVISIONS.

 

(a)     The Company hereby confirms that each representation and warranty made
by it under the Original Stock Purchase Agreement and the other Transaction
Documents was true and correct when made as of the Closing Date, except to the
extent that any such representation or warranty expressly related solely to an
earlier date (in which case such representation or warranty was true and correct
on and as of such earlier date), and that no default or any event that with the
passage of time or giving of notice would constitute a default, has occurred or
is continuing under the Original Stock Purchase Agreement or any other
Transaction Document.

 

(b)     Except as amended hereby, each of the Original Stock Purchase Agreement
and the other Transaction Documents shall continue to be, and shall remain, in
full force and effect. Except as provided herein, this Amendment shall not be
deemed (i) to be a waiver of, or consent to, or a modification or amendment of,
any other term or condition of the Original Stock Purchase Agreement or (ii) to
prejudice any right or rights which the Purchasers may now have or may have in
the future under or in connection with the Original Stock Purchase Agreement or
the other Transaction Documents or any of the instruments or agreements referred
to therein, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 

[Signature page follows]

 

 
3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

PSM HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kevin Gadawski

 

 

 

Name: Kevin Gadawski

 

 

 

Title: President

 

           

 

LB MERCHANT PSMH-2, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Margolies

 

 

Name: Michael Margolies

Title: President

 

           

 

PALM GLOBAL SMALL CAP FUND, L.P.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen Skoczylas

 

 

Name:

Stephen Skoczylas

 

 

Title:

Director

 

           

 

RIVERVIEW GROUP LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Larry Statsky

 

 

Name:

Larry Statsky

 

 

Title

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Johannes Boot

 

 

JOHANNES BOOT  

 







 

 

[Signature Page to First Amendment to Stock Purchase Agreement (Series C and
Series D)]